UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------X
UNITED STATES OF AMERICA

        -against-                                                    19-cr-442 (S-1) (BMC)



THOMAS SCORCIA,

                          Defendant.
---------------------------------------------------X




                                 SENTENCING MEMORANDUM ON
                                  BEHALF OF THOMAS SCORCIA




                                                       Vincent J. Romano, Esq.
                                                       9201 4th Ave, Ste. 704
                                                       Brooklyn, NY 11209
                                                       (718) 852-5200
                                                       vromano13@aol.com

                                                       Anthony DiPietro, Esq.
                                                       Law Offices of Anthony DiPietro, P.C.
                                                       15 Chester Avenue
                                                       White Plains, NY 10601
                                                       (914) 948-3242
                                                       Dipietrolaw@yahoo.com

                                                       Attorneys for Defendant
                                                       Thomas Scorcia
                                                       TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

   I.         Relevant Law ...................................................................................................................... 1

   II.        Mr. Scorcia’s Guilty Plea.................................................................................................... 3

         A.      Racketeering Act Two .................................................................................................... 3

         B.      Racketeering Act Thirteen .............................................................................................. 3

   III.          The Applicable Guidelines Range .................................................................................. 4

   IV.           The 3553(a) Sentencing Factors ..................................................................................... 5

         A. The Nature and Circumstances of the Offense and the History and Characteristics of
         the Defendant ........................................................................................................................... 7

         B.      The Need for the Sentence Imposed ............................................................................. 11

         C.      The Kinds of Sentences Available ................................................................................ 12

         D. The Sentencing Range Established for Defendant’s Offenses & The Need to Avoid
         Unwarranted Sentence Disparities......................................................................................... 13

   V.         Mr. Scorcia’s Extraordinary Rehabilitative Efforts .......................................................... 15

         A.      The Focus Forward Project ........................................................................................... 15

         B.      The Suicide Companion Program ................................................................................. 16

         C.      The Leadership Series Program .................................................................................... 16

         D.      The GED Arts Program ................................................................................................ 17

         E.      Examining Your Life Program ..................................................................................... 17

         F.      Emotional Self-Regulation Program ............................................................................. 17

         G.      American Bible Academy Courses ............................................................................... 18

         H.      Health Course................................................................................................................ 18

         I.      Financial-Modified Operations Program ...................................................................... 18

         J.      Sentry Journal Eat Smart Course .................................................................................. 19

         K.      Finance-Operations Program ........................................................................................ 19
      L.      Exchange-Traded Funds Course ................................................................................... 19

      M.      Sentry Personal Health Journal ..................................................................................... 19

      N.      Resume Writing Course ................................................................................................ 19

      O.      Anger Management Course .......................................................................................... 20

      P.      Additional Rehabilitative Efforts .................................................................................. 20

   VI.        The Harsh Conditions of Mr. Scorcia’s Pretrial Imprisonment .................................... 21

   VII. The Court Should Reject the Sentencing Recommendation of Probation and Scrutinize
   the Offense Narrative Provided in the PSR ............................................................................... 28

CONCLUSION ............................................................................................................................. 37
                                        INTRODUCTION

         We respectfully submit this memorandum to assist the Court in determining an appropriate

sentence for Defendant Thomas Scorcia, who is scheduled to be sentenced on March 12, 2021 at

12:00 pm.

         As discussed below, in applying to Mr. Scorcia both the mandate in §3553(a) that a

sentence be “sufficient, but not greater than necessary, to comply with the purposes of sentencing

set forth in” §3553(a)(2), and the sentencing factors set forth in §3553(a)(1)-(7), it is respectfully

submitted that a sentence of twenty-seven (27) months incarceration is an appropriate punishment

to achieve the aims of sentencing.1 In this regard, Mr. Scorcia is a first-time offender with strong

ties to his community and family. He has demonstrated extraordinary rehabilitation since his arrest,

and he has already served a long and harsh term of imprisonment in this case due to the extremely

restrictive measures undertaken by the Federal Bureau of Prisons to deal with the COVID-19

pandemic. Collectively, such factors, among the other favorable reasons discussed herein, strongly

militate in favor of the Court imposing a sentence of twenty-seven (27) months incarceration.

    I.   Relevant Law

         In United States v. Booker, 543 U.S. 220 (2005), the Supreme Court held the Sentencing

Guidelines to be merely advisory. District Courts now must consider the Guidelines along with all

of the other sentencing factors set out in 18 U.S.C. § 3553(a). United States v. Crosby, 397 F.3d

103, 111 (2d Cir. 2005).




1
 As explained infra (see III, IV, V), a sentence of 27-months will reflect a sentence at the low end
of the advisory Guidelines range presented by the defense’s calculation (27-33 months), or it will
constitute a well-deserved downward departure (based on Mr. Scorcia’ harsh pre-trial confinement
during the COVID-19 pandemic and his extraordinary rehabilitation (see infra, at V, VI)) from the
advisory range that was stipulated to by the government in the plea agreement (37-46 months).

                                                  1
       In Gall v. United States, the Supreme Court set forth the procedure and order of

consideration for district courts to follow at sentencing: “[A] district court should begin all

sentencing proceedings by correctly calculating the applicable Guidelines range. As a matter of

administration and to secure nationwide consistency, the Guidelines should be the starting point

and benchmark.” 128 S.Ct. 586, 596 (2007). Next, a sentencing court should “consider all of the

Section 3553(a) factors to determine whether they support the sentence requested by a party. In

doing so, he may not presume that the Guidelines range is reasonable. He must make an

individualized assessment based on the facts presented.” Id. at 596-97.

       Title 18, U.S.C. 3553(a) instructs district courts to “impose a sentence sufficient, but not

greater than necessary, to comply with the purposes set forth in paragraph 2.” See also Kimbrough

v. United States, 552 U.S. 85, 102 (2007). 18 U.S.C. § 3553(a)(2) provides that these sentencing

purposes are: (A) to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; (B) to afford adequate deterrence to criminal conduct; (C)

to protect the public from further crimes of the defendant; and (D) to provide the defendant with

needed educational or vocational training, medical care, or other correctional treatment in the most

effective manner.

       Section 3553(a) requires consideration of still other factors in imposing a sentence “not

greater than necessary,” including: (1) the nature and circumstances of the offense and history and

characteristics of the offender; (2) the kinds of sentences available; (3) the need to avoid

unwarranted sentencing disparities among defendants with similar records who have been found

guilty of similar conduct; and (4) the need to provide restitution to any victims of the offense.

       Finally, in deciding an appropriate sentence, “it is uniform and constant in the federal

judicial tradition for the sentencing judge to consider every convicted person as an individual and



                                                 2
every case as a unique study in the human failings that sometimes mitigate…the crime and the

punishment to ensue.” United States v. Koon, 116 S.Ct. 2035 at 2053(1996). Thus, “no limitation

shall be placed on the information concerning the background, character, and conduct of a person

convicted of an offense which a Court of the United States may receive and consider for the

purpose of imposing an appropriate sentence.” Title 18, U.S.C. Sec. 2661.

    II.   Mr. Scorcia’s Guilty Plea

          On November 25, 2020, Thomas Scorcia pleaded guilty, pursuant to a written plea

agreement, before the Honorable Vera M. Scanlon (U.S.M.J., E.D.N.Y.) to Count One

(Racketeering) of the instant indictment. In connection with such plea, Mr. Scorcia admitted to

participating in two racketeering acts (Racketeering Acts Two and Thirteen (“RA”)), which

alleged his participation in the extortionate extension and collection of credit.2

      A. Racketeering Act Two
          In regard to RA Two, Mr. Scorcia admitted to participating in conduct violative of Title

18, U.S.C. §892(a), in that he “knowingly engaged in the extortionate extension of credit to an

individual described in the indictment as John Doe #2. The extension of credit involved an implied

threat of economic harm to his reputation if the borrower failed to repay the loan.”

      B. Racketeering Act Thirteen
          In regard to RA Thirteen, Mr. Scorcia admitted to participating in conduct violative of Title

18, U.S.C. §894(a), in that he “knowingly engaged in extortionate means in an attempt to collect

a debt from an individual described in the indictment as John Doe #11. There was an implied threat

of economic harm to his reputation if the borrower failed to repay his loan.”



2
  Mr. Scorcia did not stipulate to participating in any other racketeering acts alleged in the
indictment under Count One, and those allegations remain contested for the purpose of sentencing.



                                                   3
III.   The Applicable Guidelines Range

       Pursuant to Mr. Scorcia’s above-cited plea, the total adjusted offense level is 18, with an

advisory Guidelines sentencing range of 27-33 months. Specifically, the applicable Guidelines

range should be determined based solely on the two racketeering acts in which Mr. Scorcia

admitted guilt.3 While the plea agreement that was executed by the parties incorporates all eight

(8) racketeering acts into the Guidelines analysis (see Plea Agreement at p. 3),4 Mr. Scorcia

maintains that U.S.S.G. §3D1.4 shall apply only to admitted conduct and that all other allegations

contained in Count One (RA’s 1, 3, 9, 10, 11, and 14) should not be included in the Multiple

Racketeering Act Analysis unless the government can prove Mr. Scorcia’s participation by a

preponderance of the evidence in those acts at the time of sentencing.5

       Thus, the applicable Guidelines analysis should reflect only a 2 unit increase under

U.S.S.G. §3D1.4 for Mr. Scorcia’s conviction on RAs 2 and 13, as opposed to a five (5) level

increase based on the incorporation of contested conduct. To this end, the advisory Guidelines

should be computed as follows:


3
  The government is aware that Mr. Scorcia would advance this position, and it agreed (prior to
the execution of the plea agreement) that such argument could be presented without issue. During
Mr. Scorcia’s plea hearing, undersigned counsel also notified the Court about Mr. Scorcia’s
position on the applicable Guidelines range, noting that Mr. Scorcia disagreed with the proposed
Guideline’s analysis as set forth in the plea agreement and that he was maintaining the right to
contest such analysis at sentencing.
4
 With such contested inclusions, the advisory Guidelines range is 37-46 months according to an
adjusted offense level of 21.
5
 The plea agreement refers to the United States Guidelines Section 3D1.4, which the government
describes as the Multiple Racketeering Act Analysis on page 3 of the plea agreement. Chapter 3
of the Guidelines Manual is a multiple counts analysis that refers to multiple counts of conviction
according to U.S.S.G. §3D1.1. The Guidelines Manual in Chapter 3 permits the grouping of counts
of conviction when a defendant has been convicted of more than one count. To this end, the Court
shall determine the combined offense level applicable to all groups taken together by applying the
rules specified in U.S.S.G. §3D1.4. See U.S.S.G. §3D1.1(a)(3).



                                                4
                      R.A. 2: Extortionate Extension of Credit - John Doe #2
                      Base Offense Level (§ 2E2.1(a))              20

                      R.A. 13: Extortionate Collection of Credit – John Doe #11
                      Base Offense Level (§ 2E2.1(a))              20

                      Multiple Racketeering Act Analysis (§ 3D1.4)
                      Highest Adjusted Offense Level             20

                      Units:
                      Racketeering Act 2 (§ 3D1.4(a))              +1 unit
                      Racketeering Act 13 (§ 3D1.4(a))             +1 unit
                      TOTAL UNITS                                   2
                      Levels Added (§3D1.4)                        +2 levels
                      Less: Global Resolution (§5k 2.0)            -1
                      Less: Acceptance of Responsibility.          -3

                      Total Adjusted Level                          18

       Accordingly, since Mr. Scorcia has no criminal history, a total adjusted level of level 18

would result in an advisory Guideline range of 27-33 months in this case.

IV.    The 3553(a) Sentencing Factors

       As explained below, when considering all of the relevant 3553(a) factors, a sentence of 27-

months imprisonment would be most appropriate in this case, especially considering Mr. Scorcia’s

history and the harsh 17-months of pretrial imprisonment that he has already endured. Cf., United

States v. Canizales, 2013 U.S. Dist. LEXIS 175424, * 6 (E.D.N.Y. 2013) (“General deterrence is

satisfied by the [year-and-one-day] sentence imposed; it sends a clear message that involvement

in a drug conspiracy—no matter how minor—will result in the stain of a federal criminal

conviction. Specific deterrence has been substantially achieved through the restrictions imposed

by supervised release.”); United States v. Francis, 2013 U.S. Dist. LEXIS 138603, * 6 (E.D.N.Y.

2013) (“General deterrence is satisfied by the felony conviction and its collateral consequences”).




                                                5
        While the offenses of conviction are admittedly serious, the record overwhelmingly

demonstrates that Mr. Scorcia is prepared to return to his community as a positive contributor.

Indeed, Mr. Scorcia has no prior criminal record, and he has utilized his time while imprisoned to

strive towards self-betterment. Not only did Mr. Scorcia engage in numerous programming

opportunities during his imprisonment, but also, he has performed numerous acts of goodwill to

the benefit of both staff and inmates. (See infra, at V). By all measures, Mr. Scorcia’s conduct

while imprisoned is exemplary, and it reflects his sincerity to return to his community as a

productive and law-abiding father, husband, son, friend and neighbor.

        Moreover, Mr. Scorcia’s imprisonment for almost two years during a global pandemic is

no trivial matter, especially since he had never been arrested prior to this case. See United States

v. Lenagh, 2009 WL 296999, at *6, 2009 U.S. Dist. LEXIS 9226 (D. Neb. Feb. 6, 2009) (“A

sentence of 24 months is a significant sentence, especially to an offender who has never been

incarcerated at all.”).

        Indeed, during the past 17-months, Mr. Scorcia has been subjected to harsh prison

conditions, exacerbated by continuous lockdowns and a complete lack of social/family visiting.

(See infra, at VI). While prison is supposed to serve as a form of punishment, it is not supposed

to be a mechanism of trauma to the degree that has been caused by the COVID-19 pandemic. See,

e.g., United States v. De Jesus, 20-cr-19 (PAE) (S.D.N.Y., July 1, 2020) (considering at sentencing

the harsh prison conditions suffered by the defendant as a result of the COVID-19 pandemic,

explaining that “[a]ny mature system of justice, any thoughtful judge in imposing the reasonable

sentence here would have to recognize the unexpected and regrettable ardors that [the defendant]

experienced.”).




                                                 6
      A. The Nature and Circumstances of the Offense and the History and Characteristics
         of the Defendant
          Pursuant to Title 18 U.S.C. §3553(a)(1), the Court shall evaluate “the nature and

circumstances of the offense and the history and characteristics of the defendant.” Here, such factor

compels leniency.

          Mr. Scorcia is a first-time offender, who has accepted responsibility for his wrongdoings.6

While these wrongdoings are relevant to this moment, they don’t remotely define Mr. Scorcia’s

history and good character. Mr. Scorcia has been in custody since his arrest on October 3, 2019 at

the Metropolitan Detention Center (“MDC”) in Brooklyn NY and his prison record is exemplary

(i.e., accounting for no disciplinary history and completion of numerous rehabilitative programs).

Mr. Scorcia is in good mental and emotional health and has no history of substance abuse.

          Prior to his arrest, Mr. Scorcia was gainfully employed. Mr. Scorcia is a plumber by trade

and has been in that industry for the past 36 years. He is a former one-third partner in ABR

Plumbing Company, which is based in Brooklyn, New York.7 A non-exhaustive compilation of

the positive role that Mr. Scorcia has played as a business owner is best illustrated by the many

letters of support that he received from his prior business associates and employees in connection

with this proceeding:

      •   “He worked in my plumbing company as a young man. He was always a good person and
          respectful to everybody.” Exhibit A (Letter of Irving Brofsky, who was Mr. Scorcia’s
          neighbor and had introduced Mr. Scorcia to the plumbing business several decades ago);
      •   “We have employees that have been with us for over 20 years, and they all love Tom.
          Whenever a problem arose, Tom was there to make things right.” Exhibit B (Letter of
          Robert Brofsky, who is the son of Irving Brofsky, and started ABR Plumbing with Mr.
          Scorcia in 1994);



6
    The facts relating to Mr. Scorcia’s plea are discussed supra (see supra, at II).
7
  Mr. Scorcia has also worked whenever possible at the prison and has been described by prison
staff as being an outstanding worker.

                                                    7
    •   “Thomas has taught me a lot over the years, not just about plumbing, but guiding me in
        making the right choices in life and with family.” Exhibit C (Letter of Sean Carlson, who
        is an employee of ABR Plumbing);
    •   “It’s not the same here without you. You’re easily one of the best men I know, and you
        have the biggest heart. You’ve always gone above and beyond for me and I’d like to return
        the favor any way I can.” Exhibit D (Letter of Victor Cadicamo, who is an employee of
        ABR Plumbing);
    •   “I wanted to write to you to show you my appreciation and to let you know that you are not
        alone, I’ve been with ABR for 18 years, thanks to you, I had the opportunity to change my
        life for the better and I’m forever thankful.” Exhibit E (Letter of Kevin Rodriguez, who is
        an employee of ABR Plumbing).

        In addition to being a successful business owner, Mr. Scorcia is a loving son, husband, and

father. He was born on December 30, 1966 in Brooklyn, New York, to the marital union of

Anthony and Catherine Scorcia.8 Mr. Scorcia resided with his parents until 1988 when he moved

to Staten Island with his first wife. Mr. Scorcia’s mother, Catherine Scorcia, suffers from macular

degeneration and is legally blind (See Exhibit G, at 2). She also suffers from three types of cancers:

breast cancer, colon cancer, and bone cancer. Mr. Scorcia has always provided residence and

support to his mother, along with whatever additional aid was needed to help her cope with her

aging and significant illnesses.

        Mr. Scorcia has no surviving siblings. His sister Janice passed away from cancer at the

age of 45, and his sister Patricia passed away at the age of 32. His sister’s son, Joseph, also more

recently passed away, which has devastated the entire Scorcia family. While Mr. Scorcia has had

to endure the tragic events of losing his siblings and nephew, he has utilized such hardships as a

motivating factor to always offer assistance to those in need of help. To this end, Mr. Scorcia’s

desire to assist in the prison’s suicide program is predominantly fueled by his unwavering desire

to help others in need. (See infra, at V (discussing Mr. Scorcia’s participation in the suicide


8
  Anthony Scorcia is deceased, and Catherine Scorcia (87 years old) resides at Mr. Scorcia’s
residence in Staten Island.

                                                  8
prevention program at the MDC, and his volunteering in that program to help ensure that inmates

who were in distress did not physically harm themselves)).

       As Mr. Scorcia’s wife explains, “Still until this day, my husband continues to struggle with

the mention of his sisters’ loss, his father’s passing, and his mother’s declining health. The pain

he endured watching his parents suffer from the loss of their daughters and his sisters and dealing

with his own pain was nothing short of easy. Thomas found solace and comfort by turning to his

Christian faith for strength and guidance.” Exhibit F (Letter of Linda Scorcia). Mrs. Scorcia

further explains that the loss of Mr. Scorcia’s nephew “hurt Thomas so much more than the pain

of losing his two sisters to cancer. Joseph’s death became so profound because Thomas took that

innocent six-year-old little boy’s hand at his mother’s wake and promised to always take care of

him.” Id.

       Mr. Scorcia was married to his first wife, Josephine in 1987. They have four children

together: Anthony (30 years old), Thomas (23 years old), Falyn (21 years old), and Michael (19

years old). The children are all in good health, educated and gainfully employed. Mr. Scorcia is

currently married to his wife of fifteen (15) years, Linda Scorcia. They have one child together,

Lordan (15 years old).

       Mr. Scorcia has always provided support for his children and ensured that education was

central to their upbringing. As Mr. Scorcia’s mother, Catherine Scorcia, explains, “Thomas has

raised all his children with family values, the importance of school and education. Thomas’

children all graduated High School and College with high honors.” Exhibit G (Letter of Catherine

Scorcia).

       The support provided by Mr. Scorcia to his family was always evident and a dominate

quality. Liana Amodeo, who is friends with Linda Scorcia and has known Thomas for the past 14



                                                9
years, explains that “Thomas is truly a family man, putting his family and friends’ needs before his

own. [He] loves to see his family and children happy and stable. He is a model father, a man of

integrity and loyalty, instilling great qualities in each of his kids. They are all successful and

happy today.” Exhibit H (Letter of Liana Amodeo).

       Mr. Scorcia’s son, Thomas J. Scorcia, also passionately highlights for the Court many of

his father’s positive traits and his role as a supporting father: “He has never not shown support for

my ventures and always placed his faith in me. I think he realized that he raised me right and

trusted me to act as a gentleman should.” Exhibit I (Letter of Thomas J. Scorcia).

       Mr. Scorcia’s family and friends are all aware of his current conviction and pending

sentence, and all remain supportive. The support shown by Mr. Scorcia’s family and friends is

illustrative of the positive impact that Mr. Scorcia has had within his community and their personal

fondness of Mr. Scorcia’s good character. As reflected by the many supporting letters received in

connection with this proceeding, it is evident that Mr. Scorcia is surrounded by a very supportive

group of family and friends, all of whom are willing to help Mr. Scorcia return to the community

as a positive contributor.

       In this regard, it cannot be overstated that the public will be best served by allowing Mr.

Scorcia the opportunity to rebuild his life with his family at this time, not by requiring his further

imprisonment and the corresponding diminution in his ability to find lawful work and to

productively reenter his community at a significantly later date. See United States v. K, 160 F.

Supp. 2d 421, 423 (E.D.N.Y. 2001) (“While protecting the public, the federal district judge’s duty

is to try to save as many of the people before the court as it can—one person at a time in accordance

with the law.”).




                                                 10
   B. The Need for the Sentence Imposed
       Pursuant to 18 U.S.C. §3553(a)(2), the Court should consider “the need for the sentence

imposed (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide

just punishment for the offense; (B) to afford adequate deterrence to criminal conduct; (C) to

protect the public from further crimes of the defendant; and (D) to provide the defendant with

needed educational or vocational training, medical care, or other correctional treatment in the most

effective manner.”

       In relation to this factor, it cannot be overstated that Mr. Scorcia’s 17-months of harsh

imprisonment during a global pandemic has already provided a just punishment and serves as an

adequate deterrent. Also, given Mr. Scorcia’s proven commitment to self-betterment and familial

support system, he poses no threat upon release.

       Furthermore, Mr. Scorcia is abundantly aware of the level of seriousness of the instant

offense. This is his first conviction at the age of 53 years old and he has no prior contact with the

criminal justice system. Mr. Scorcia’s good works while imprisoned, coupled with the difficultness

of his confinement during the COVID-19 pandemic, solidifies his complete lack of desire to ever

repeat this process. Indeed, Mr. Scorcia has proven this point by unabatingly participating in

extensive programming during his time imprisoned and attaining numerous certificates from the

Federal Bureau of Prisons. See infra, at V (discussing Mr. Scorcia’s rehabilitative efforts).

       In regard to “just” punishment, Mr. Scorcia has already suffered greatly as a result of his

wrongdoings. He has been detained at the MDC since October 3, 2019. His pre-trial detention at

the MDC has been harsh due to the chaos caused by the ongoing COVID-19 pandemic. For the

past year, Mr. Scorcia has been subjected to continuous lockdowns, unsanitary conditions, and

inhumane liberty constraints. He had no social visits with his wife or his five children since March

11, 2020, nor an in person legal visit during the same timeframe. At various times, Mr. Scorcia

                                                 11
was largely locked inside his cell between 21-24 hours per day and he was not permitted to shower

or contact his family and lawyers for days/weeks on end. Clearly, the uniquely harsh pre-sentence

conditions suffered by Mr. Scorcia serves as an adequate deterrence to accomplish the aims of

punishment. (See infra, at VI (discussing in detail Mr. Scorcia’s harsh confinement)).

       Accordingly, the Court’s imposition of a sentence of twenty-seven (27) months would be

most appropriate here, serving as a sufficient punishment and deterrent given the harshness of the

pretrial confinement that Mr. Scorcia endured, while also enhancing respect for our criminal justice

system by not requiring an unnecessarily longer term of imprisonment for a defendant that has

already demonstrated his rehabilitation. Cf., United States v. Ben-Yhwh, 453 F. Supp. 3d 1324,

1333 (D. Haw. 2020) (continuing to incarcerate individuals who are not a danger to any person or

the community during this pandemic, “would impose a sentence greater than necessary to comply

with the statutory purposes of punishment and would be unnecessarily cruel.”).

   C. The Kinds of Sentences Available
       Pursuant to §3553(a)(3), the Court should consider the “the kinds of sentences available”

for the defendant. Here, Mr. Scorcia pleaded guilty to Count One in the instant indictment

charging him with Racketeering in violation of 18 U.S.C. §1962. The defendant also admitted to

his participation in Racketeering Acts 2 and 13.

       While the plea agreement calculates an advisory guideline range of 37-46 months

according to an adjusted guideline level 21 with a Category I criminal history (see supra, at III), it

is respectfully submitted that the adjusted guideline range should be 27-33 months according to an

adjusted guideline level of 18 and a Category I criminal history. Most important, for the mitigating

reasons stated herein, a sentence of twenty-seven (27) months would be sufficient, but not greater

than necessary, to comply with the purposes of sentencing.



                                                 12
       Also, Mr. Scorcia has already voluntarily disgorged monies received in connection with

his wrongdoings, forfeiting $75,000 in advance of sentencing. This is a significant punishment,

especially considering that Mr. Scorcia has been imprisoned for almost two years and the COVID-

19 pandemic has negatively impacted the trajectory of his ability to earn a living going forward.9

In addition to that significant penalty, Mr. Scorcia has to regain the trust of his wife and five (5)

children and make amends with his former business partners.

    D. The Sentencing Range Established for Defendant’s Offenses & The Need to Avoid
       Unwarranted Sentence Disparities

       Pursuant to §3553(a)(4) & (6), the Court should consider “the kinds of sentence and the

sentencing range established for…the applicable category of offense committed by the defendant

as set forth in the guidelines” and consider “the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct.”

       Here, the applicable reference point for a violation of Title 18, U.S.C. §1962(c) is U.S.S.G.

§2E1.1(a), which indicates that the type of racketeering activity will determine the base offense

level. According to the Guidelines, Racketeering Acts 2 and 13 are grouped together as per

U.S.S.G. §3D1.2(b) but are not grouped with any of the other Racketeering Acts. The defense

agrees that the applicable Guideline level for the extortionate extension of credit and the

extortionate collection of credit for Acts 2 and 13 provides a base offense level of 20.




9
  While §3553(a)(7) calls for consideration of restitution to the victims of a defendant’s offense,
the government has not provided any figures to the defense during the discovery phase to allow
for such considerations nor has it shown that any alleged victim incurred an actual loss. Also,
since Mr. Scorcia has voluntarily disgorged any potential proceeds from his wrongdoings,
forfeiting $75,000 to date and will have to reestablish himself (supporting his wife and children)
after serving a term of imprisonment, it would be both excessive and counterproductive to impose
additional financial penalties that will further penalize Mr. Scorcia following his release.



                                                 13
       Notably, Racketeering Acts 1, 3, 9, 10, 11 & 14 cannot be grouped together with

Racketeering Acts 2 and 13. Although these racketeering acts are considered relevant conduct and

are considered for Guidelines purposes; however, the government is required to prove these

racketeering acts by a preponderance of the evidence. As explained above, the defense is prepared

to oppose the inclusion of these other racketeering acts for Guideline calculation purposes.

       Mr. Scorcia clearly demonstrated acceptance of responsibility for the instant offense and

the government was notified in a timely manner of the defendant’s intention to enter a plea of

guilty. Thus, a three (3) level decrease in the guideline calculations is appropriate pursuant to

U.S.S.G. §3E1.1(a) and (b). Also, a one (1) level decrease for the global plea reduction as outlined

in the plea agreement is appropriate, based upon the fact that the criteria has been satisfied for that

reduction.

       Based upon the advisory Guidelines range and all other relevant factors under 3553(a), a

sentence of twenty-seven (27) months would be both appropriate under the circumstances and

consistent with the sentences received by other similarly situated defendants. To be sure, similarly

situated defendants in this district have recently received comparable sentences without having the

benefit of Mr. Scorcia’s compelling rehabilitation record and the mitigating factor of serving a

harsh term of pre-trial imprisonment. See, e.g., United States v. Vincent Esposito, 18-cr-00014

(VM) (sentencing the lead defendant to 24-months imprisonment following his conviction for

extortionate conduct over an extensive 17-year time period); United States v. Joseph Maratea, 18-

cr-337-5 (WFK) (April 15, 2020) (sentencing the defendant to time served (after his service of 20-

months imprisonment) plus a period of home confinement for racketeering conduct that was

arguably more serious than alleged in the instant matter).




                                                  14
 V.    Mr. Scorcia’s Extraordinary Rehabilitative Efforts
       Mr. Scorcia was arrested and detained on October 3, 2019 following a hearing before

Magistrate Judge Scanlon. He was remanded to the MDC Brooklyn, where he currently remains.

As outlined below, since the moment of his detention, Mr. Scorcia has taken the initiative to

participate in mostly all of the rehabilitative programs that were available to him.

   A. The Focus Forward Project
       During his pretrial imprisonment, Mr. Scorcia completed the Focus Forward Project, which

is a 12-week course dedicated to providing an educational curriculum focused on the reentry of

individuals charged with federal crimes. The primary goal of the program is to provide Mr. Scorcia

and the other participants with the confidence and practical tools to successfully move forward

with their lives. The class’ requirements were demanding, especially in a prison setting. Aside

from requiring the inmate’s attendance in a weekly two-hour class for twelve consecutive weeks,

each participant was required to complete weekly readings, make journal entries, and complete

other homework assignments.

       On March 3, 2020, Mr. Scorcia received a Certificate of Achievement from the Class

Facilitator, Elizabeth Irwin and the Interim Director, Joel Putman. As reflected by Ms. Irwin’s

letter to the Court, Mr. Scorcia excelled in this program. Writing personally to Mr. Scorcia about

his achievement, Ms. Irwin noted, “You have grown a great deal in your public speaking and the

effort you have put in overall for this course is tremendous. You support your fellow classmates

while also looking always to better yourself.” (See Exhibit J, at 1.)

       Overall, Mr. Scorcia placed a great deal of effort in participating and completing this

program and felt a sense of accomplishment when he proudly received the certificate of

completion. To this end, Ms. Irwin’s letter to the Court in support of Mr. Scorcia best highlights

the Focus Forward program, her favorable insight and interaction with Mr. Scorcia and her opinion


                                                 15
and observations of Mr. Scorcia’s work ethic. Ultimately, it should not go unnoticed that “[t]he

effort [Mr. Scorcia] put in overall for this course [was] tremendous.” (See Exhibit J, at 2.)

   B. The Suicide Companion Program
       Mr. Scorcia participated in the Suicide Companion Program from April 16, 2020 through

May 29, 2020. This program is sponsored by the MDC and moderated by the Staff Psychologist

and the Suicide Companion Program Coordinator, B. Huber, Psy.D., LP, and the Chief

Psychologist C. Ortega, Ph.D., LP.

       Mr. Scorcia was selected because he demonstrated a level of trustworthiness,

dependability, and respect for others within the institution. The certification that Mr. Scorcia

received upon completion noted, “Mr. Scorcia completed all requisite trainings and completed

suicide watch duties in exemplary fashion during his work as a Suicide Companion.” (See Exhibit

K.). Ultimately, Mr. Scorcia demonstrated a great deal of humility and empathy by assisting other

inmates who were in distress, and by undertaking measures to potentially save another person’s

life. Mr. Scorcia’s selfless concern for others under the present circumstances is admirable and

commendable and should provide a clear picture for the Court of Mr. Scorcia’s good character.

   C. The Leadership Series Program
       On January 14, 2020, Mr. Scorcia completed the Leadership Series Program, which is an

instructor-led training program developed by the Education Department at the MDC in conjunction

with St. Francis College. (See Exhibit L). Mr. Scorcia excelled in this course and he received a

certificate of completion. The main focus of this program was to combat racism and to provide

inmates guidance on how to better get along with others. Mr. Scorcia undoubtedly improved

himself as a person by better educating himself on these topics.




                                                 16
   D. The GED Arts Program
       Mr. Scorcia completed the GED Language Arts Program, which is sponsored and approved

by the MDC Brooklyn Education Department and the Federal Bureau of Prisons. J. Martinez, who

is the Education Technician at MDC Brooklyn was the moderator of the program. Mr. Scorcia

participated in all eight (8) classes relevant to this program (12-hours in total), which required Mr.

Scorcia to engage in reading comprehension, essay writing, and other educational exercises. Mr.

Scorcia proudly received a certificate of completion on January 15, 2020. (See Exhibit M).

   E. Examining Your Life Program
       On February 14, 2020, Mr. Scorcia completed the Examining Your life program, which is

an instructor-led training program facilitated by St. Francis College in conjunction with the

Department of Justice and the Federal Bureau of Prisons. (See Exhibit N). Dr. M. Gantt, who is

the supervisor of Education, moderated this program, which was geared towards teaching inmates

how to make the correct choices in life and to further develop consequential thinking when they

are faced with difficult decision-making. Mr. Scorcia’s completion of this three (3) hour course

further demonstrates the serious effort he has undertaken to ensure a positive reentry into his

community, seeking to make better choices in life going forward.

   F. Emotional Self-Regulation Program
       On February 21, 2020, Mr. Scorcia completed the Emotional Self-Regulation Program,

which is sponsored by the M.D.C. Brooklyn and moderated by the facility’s staff psychologist, Dr.

Huber, Psy.D. (See Exhibit O). Mr. Scorcia participated in all eight (8) classes (sixteen-hours in

total) relevant to this course, which taught inmates aspects of psychology and the need for one’s

self-regulation. Mr. Scorcia’s voluntary participation in this course also demonstrates his sincere

willingness to improve himself as a person and to not repeat the legal process.




                                                 17
    G. American Bible Academy Courses
        During the twenty-four-hour daily lockdowns at the MDC, Mr. Scorcia engaged in

programs sponsored by the American Bible Academy in conjunction with the Prison Outreach

International and supervised by the Academic Dean, Joseph Welch. He participated in these

programs while confined to his cell and facing the chaotic environment that consumed the MDC

due to the COVID-19 pandemic.

        Mr. Scorcia was given one booklet for a two-week period in which he was required to read

and study program materials. He was also given a test on each completed booklet for a four-part

biblical series:

    •   On May 5, 2020, Mr. Scorcia completed The Gospel of John and passed the required
        examination. He received a certificate of completion from the Academy. (See Exhibit P, at
        1);
    •   On June 16, 2020, Mr. Scorcia completed the Christian Doctrine, Vol. 1 booklet and passed
        the required examination and received a certificate of completion from the Academy. (See
        Exhibit P, at 2);
    •   On July 21, 2020, Mr. Scorcia completed the Christian Doctrine, Vol. 2 booklet and passed
        the required examination and received a certificate of completion from the Academy. (See
        Exhibit P, at 3);
    •   On August 25, 2020, Mr. Scorcia completed the final part of the four (4) part series entitled
        The Book of Acts, Vol. 1, and received a certificate of completion from the Academy. (See
        Exhibit P, at 4).
    H. Health Course
        On May 13, 2020, Mr. Scorcia completed a three-part booklet series and passed three

separate tests relating to this health course. He received a certificate of completion in recognition

of the completion of the self-study course, which was sponsored by the Federal Bureau of Prisons

and the MDC Education Department. (See Exhibit Q).

    I. Financial-Modified Operations Program
        On June 26, 2020, Mr. Scorcia completed the Financial-Modified Operations program,

which was a six class, twelve-hour course, focusing on teaching inmates about finances and money


                                                 18
management. (See Exhibit R).

   J. Sentry Journal Eat Smart Course
       On July 17, 2020, Mr. Scorcia completed the Eat Smart course, which was offered by the

MDC Brooklyn Recreation Department and moderated by Recreation Specialist, K. White. (See

Exhibit S). The program’s goals were to teach inmates how to eat the proper food with the

appropriate nutritional value. The program promoted healthy eating habits and nourishment.

   K. Finance-Operations Program
       On July 27, 2020, Mr. Scorcia completed the Finance-Modified Operations course, which

was Part 2 of the three-part series of financial courses offered by the Education Department at the

MDC. (See Exhibit T). This finance course involved six, two-hour classes, focusing on teaching

inmates about investment funds, ROTH IRA accounts, finance accounts, certificates of deposit

(CD’s), and IRA accounts.

   L. Exchange-Traded Funds Course
       On August 7, 2020, Mr. Scorcia completed the Exchange-Traded Fund course, which was

Part 3 of the three-part series of financial courses offered by the Education Department at the MDC

Brooklyn. (See Exhibit U). This course involved six, two-hour classes, focusing on teaching

inmates to budget their money in a structural manner.

   M. Sentry Personal Health Journal
       On November 9, 2020, Mr. Scorcia completed the Personal Health Journal course, which

was moderated by the Recreation Specialist, K. White and sponsored by the Recreation

Department at the MDC. (See Exhibit V). This twelve-hour, self-study course required participants

to maintain a journal and engage in book studies.

   N. Resume Writing Course
       On November 30, 2020, Mr. Scorcia completed the Resume Writing course, which assisted

inmates with resume writing and provided tips to help them secure full-time employment upon

                                                19
release. The course was eight-hours with a testing requirement. Mr. Scorcia excelled in this course

and received a certificate of completion from Mr. Greco, who is the Supervisor of Education.

Furthermore, Mr. Scorcia received a symbol of excellence affixed to his certificate, which

demonstrated that he performed exceptionally well. (See Exhibit W).

     O. Anger Management Course
        On December 8, 2020, Mr. Scorcia completed the Self Help: Anger Management course,

which was taught by the Staff Psychologist, Dr. Trauffer, and sponsored by MDC Brooklyn. This

course involved Mr. Scorcia’s presence for a total of twelve hours over a five (5) week period with

required testing. The course focused on teaching inmates how to maintain their emotions and

composure at all times. This course has assisted Mr. Scorcia on how to become a better person

and have a better self-awareness in times of high emotion. (See Exhibit X).

     P. Additional Rehabilitative Efforts
        In addition to the above cited courses, Mr. Scorcia has also completed numerous other

rehabilitative courses and undertook institutional employment during his imprisonment. (See

Exhibit Y). To date, Mr. Scorcia has completed twenty-three separate courses during his

imprisonment, all of which demonstrate his extraordinary rehabilitative efforts and his

commitment to reenter his community as a positive contributor. He excelled in these 23 courses

and received above average grades in all of such endeavors.10




10
  There were four courses completed by Mr. Scorcia in which certificates were not provided.
These courses include: a) Entrepreneurship which was a one (1) day, two-hour course that was
completed on March 3, 2020; b) The Finance Pre-Trial Course which was a twelve-hour course
over a ten-day period that was completed on March 13, 2020; c) The Pre-Trial Math Course which
was completed on March 19, 2020; and d) The Alternative to Drug Dealing Course. (See Exhibit
Y).



                                                20
         Additionally, Mr. Scorcia worked during his imprisonment, and received excellent work

performance ratings. (See Exhibit Y). He was granted the position of unit orderly on his floor

because of his good qualities and ability to fulfill the duties associated with such position. Mr.

Scorcia was given an outstanding rating in every category by his supervisor, Counselor Vega, who

noted:

         “Inmate Scorcia is an outstanding orderly. Inmate Scorcia performs his duties with
         little to no supervision. Inmate Scorcia assists other inmates in their duties in
         addition to his own. Inmate Scorcia is an outstanding orderly who works well with
         others. He is well organized, dependable, timely, and always brings a positive
         attitude to his work.”

         Notably, Mr. Scorcia engaged in these efforts and maintained a positive attitude despite the

harshness of his confinement and the fact that he was unable to see his wife and children since the

pandemic-based lockdowns began at the MDC in March 2020. Indeed, notwithstanding all the

negative variables associated with his imprisonment, Mr. Scorcia embarked on an extensive and

extraordinary rehabilitative effort and has taken every available course at the MDC to self-better

himself. He has also accepted orderly work in his unit and has done outstanding in his overall

work performance.

         Accordingly, Mr. Scorcia’s outstanding work performance and his extensive rehabilitative

efforts warrants serious consideration by the Court in the determination of an appropriate sentence

and provides a very compelling basis for the imposition of a sentence of twenty-seven (27) months

incarceration.

VI.      The Harsh Conditions of Mr. Scorcia’s Pretrial Imprisonment
         Mr. Scorcia’s harsh and long pretrial imprisonment not only relates to 3553(a)(2), but also

it provides a compelling basis for the Court to impose the requested sentence of 27-months

imprisonment (even if it was to adopt the advisory Guidelines range provided in the plea agreement

of 37-46 months). See, e.g., United States v. Carty, 264 F.3d 191, 196 (2d Cir. 2001); United States

                                                 21
v. Behr, 2006 WL 1586563, at *5 (S.D.N.Y. 2006); see also United States v. Spano, 476 F.3d 476,

479 (7th Cir. 2007) (“in effect [the defendant] is arguing that the severity of a prison sentence has

two dimensions: its length, and the harshness of the conditions, and that the harsher the conditions

the shorter the sentence should be. There is enough merit to the argument to allow a sentencing

judge to take it into account . . .”); United States v. Farouil, 124 F.3d 838, 847 (7th Cir.1997)

(harsh conditions of confinement constitute valid ground for departure); United States v.

Hernandez-Santiago, 92 F.3d 97, 101 n. 2 (2d Cir. 1996) (remanding for reasons for downward

departure due to “harsher incarceration” due to unavailability of programs); United States v.

Brinton, 139 F.3d 718, 725 (9th Cir. 1998); United States v. Mateo, 299 F. Supp.2d 201 (S.D.N.Y.

2004); United States v. Francis, 129 F. Supp.2d 612, 616 (S.D.N.Y. 2001), citing United States v.

Sutton, 973 F. Supp. 488, 491-495 (D.N.J. 1997).

       The MDC conditions have been continuously harsh this past year to present, mostly

requiring all inmates to be confined to their cells for 24 hours a day in units full of desperate and

sick inmates. Because of short-staffing and a lack of available healthy inmates to work the units,

the condition of confinement within the facility during the pandemic was horrific. See, e.g., Stop

the Coronavirus Outbreak at Brooklyn’s Federal Jail, NY Times, (Dec. 8, 2020); Jane Wester,

Lawyers ‘Terrified’ to Return to Brooklyn’s MDC Amid COVID-19 Outbreak, N.Y. Law Journal,

(Dec. 4, 2020); Noah Goldberg, Brooklyn Federal Jail Holding Ghislaine Maxwell Has COVID

Outbreak, NY Daily News, (Dec. 3, 2020).

       At the outset of the COVID-19 outbreak, the MDC failed to meet the most basic

recommendations of the CDC for preventing the spread of the disease. Inmates were not even

provided basic items, masks, or able to socially distance. Indeed, most inmates were double

bunked in a single cell, sharing a toilet and sink with a cellmate and a common shower with at



                                                 22
least sixteen other people. In addition, commissary was routinely closed, and the distribution of

soap was limited. Medical attention was and remains suspect at this facility. At the outset, inmates

with serious medical conditions, such as AIDS and anemia, reported being denied medications

and/or proper medical care. See, e.g., National Association of Women Judges (NAWJ) Women in

Prison Committee (WIP) Second Visit to BOP’s Metropolitan Detention Center (MDC), Brooklyn,

New York, June 3, 2016, at https://bit.ly/39JRhdW. At other times, no clean drinking water was

provided to inmates, and they were forced to drink from their bathroom sinks (which largely

provided only dirty and brownish running water).

        In addition to the mental and physical trauma caused by the extremely difficult conditions

within the facility, inmates and their families were also traumatized by repeated reports that the

COVID-19 was increasingly more transmittable and deadly within prisons. See Eric Levenson,

Prison inmates are twice as likely to die of Covid-19 than those on the outside, new report finds,

CNN (September 4, 2020); Jane Wester, Legal Aid Sues for Release of 116 NYC Inmates, Saying

Coronavirus Mitigation ‘Virtually Impossible’ in Jails, NY Law Journal (March 20, 2020)

(“Continuing to incarcerate people who have been deemed by the CDC to be especially vulnerable

to a deadly pandemic, in conditions were taking the only known steps to prevent transmission are

virtually impossible, constitutes deliberate indifference to serious medical harm in violation of the

United States and New York State constitutions”); United States v. Gross, No. 15-cr-769 (AJN),

2020 U.S. Dist. LEXIS 60554, 2020 WL 1673244, at *2 (S.D.N.Y. Apr. 6, 2020) (“Individuals in

carceral settings are at a 'significantly higher' risk of spreading infectious diseases."); United States

v. Nkanga, No. 18-cr-713 (JMF), 2020 WL 1529535, at *1 (S.D.N.Y. Mar. 31, 2020) (“Those

detained in…prisons face particularly grave danger [related to COVID-19].”).




                                                   23
       While it would be impossible for undersigned counsel to truly capture the reality of the

chaotic and horrible prison environment in which Mr. Scorcia and other inmates were subjected to

during this past year at the MDC, the following timeline has been created by counsel to best

illustrate some of the extremely difficult conditions endured by Mr. Scorcia to date:

•      March 2020
                In March 2020, the Federal Bureau of Prisons began to implement measures
       to deal with the COVID-19 pandemic, which significantly impacted inmate
       movement, “privileges” and housing at the MDC. At this time, the entire facility,
       including where Mr. Scorcia was housed, went largely into full lockdown mode
       (i.e., 24-hours per day), especially after active COVID-19 cases were detected on
       the 4th and 5th floor. Notwithstanding the projected trajectory of the virus, inmates
       had very little protection to prevent the spread of the virus, testing was suspect and
       the conditions at the facility were unsanitary (i.e., inmates had access to “brown”
       and dirty sink water). All social and legal visits were suspended, and inmate
       movement was halted. Access to means of communication, hot meals, and showers
       were generally non-existent.
•      April 2020
               In April 2020, the 24-hour lockdown continued. On Mondays, Wednesdays,
       and Fridays between April 1-14, inmates on Mr. Scorcia’s floor were allowed out
       of their cells for only thirty (30) minutes per day. During that 30-minute period,
       inmates were expected to take a shower and permitted (if possible, within the same
       timeframe) to make one (1) phone call and/or send an email to their family and
       counsel. Notably, the showers and four (4) phones available on each floor had to
       accommodate all inmates in the unit (which accounted for 72 inmates in Mr.
       Scorcia’s unit) and were simultaneously in use by the inmates without disinfection.
       Mr. Scorcia was required to wait his turn for use of the phone in order to make the
       one (1) brief call to his family to let them know that he was well.
              On Tuesday, Thursdays, Saturdays, and Sundays, inmates were not allowed
       outside of their cells and remained in 24-hour lockdown. To this end, Mr. Scorcia
       was allowed outside his cell for a total of ninety (90) minutes in a 168-hour week.
       He was only permitted to take three (3) brief showers per week and make three (3)
       telephone calls/emails during the same time he was outside his cell.
                On April 15, 2020, the MDC notified all inmates that the lockdown at the
       facility would continue until May 20, 2020. Notwithstanding the surge of positive
       cases in the surrounding community and amongst staff, the MDC reported, as of
       April 28, 2020, to testing only 13 inmates. It was further reported that six inmates
       and thirty staff members tested positive. In this regard, there was a tremendous risk
       of exposure to the inmate population and a high degree of stress in their trying to
       avoid contracting the disease (while also dealing with the stress of their federal
       prosecution and worrying about their family to which they had limited contact).

                                                24
•      May 2020
               In May 2020, the lockdown status continued at the MDC. All inmates, to
       include Mr. Scorcia and those in his unit, were confined to their cells, with the same
       limited ability to shower and use the phone/email three (3) times per week for 30
       minutes. All bans on social and legal visits remained in effect.11
                Furthermore, on May 29, 2020 (at 5:15pm) there was a power outage at the
       facility. There were no lights, and the air conditioning system was shut down. Mr.
       Scorcia and other inmates remained in their cells in the dark and excessive heat.
       Inmates were screaming throughout the night because of the excessive heat and
       darkness. The lockdown and heat also exacerbated the unsanitary conditions at the
       facility, as there was an extended period of time in which the trash was not removed
       within the units. There existed a smell of decomposing garbage which seeped into
       inmate cells. Also, inmates in the unit screamed and banged on the cell doors
       throughout the night which caused sleep deprivation for many inmates, and this
       ritual continued periodically throughout the lockdown as inmates conducted such
       acts in protest of the horrible conditions of their confinement.
•      June 2020
               In June 2020, the MDC remained in restrictive mode not only to deal with
       the surging virus, but also due to social unrest amongst the community. During the
       first week of June (6/1/20 to 6/7/20), the facility was in a complete lockdown due
       to Black Lives Matter (BLM) protests that were occurring outside the facility.
               Notably, inmates were not permitted to take a shower for the entire week,
       and they received cold or half frozen box meals inside their cells which were barely
       edible. During this week-long lockdown, there was no laundry detail, and inmates
       were required to wear the same clothes for approximately ten (10) days.
               During the protests, some inmates became defiant and refused to comply
       with the staff demands. Staff used an excessive amount of pepper spray on the non-
       compliant inmates, which resulted in mist from the pepper spray seeping into the
       ventilation system (including inmate cells where Mr. Scorcia was housed). Many
       inmates, including Mr. Scorcia, were impacted by the pepper spray but received no
       medical assistance from the staff due to the lockdown. While there existed
       assistance buttons inside inmate cells, they were disconnected by the staff because
       of the excessive requests made by the inmates during the lockdown generally.
                Once the protests had subsided, the facility reverted back to a modified
       lockdown status, permitting inmates to resume the three (3) showers per week
       regimen. Nevertheless, it took several days at staggered intervals to be eligible to
       take a shower, and inmates were required to reuse soiled clothes due to the laundry
       activities being previously halted.



11
   The inmates were not permitted to participate in any recreation, and there were no religious
services whatsoever since the services were closed.

                                                25
             On June 8th, the MDC instituted further restrictions on the modified
    lockdown, permitting only a few inmates to be removed from their cells at a time,
    because of reported altercations amongst inmates to use the telephone during the
    strict thirty (30) minute release time.
           On June 28, 2020, Mr. Scorcia’s entire unit was searched for cell phones
    and weapons. The inmates were placed in two (2) separate rooms without masks.
    There were 35 inmates in one (1) 10x20 room and 30 inmates in another 25x30
    space. All of Mr. Scorcia’s personal items in his cell were destroyed. Any food
    items that were in his cell were opened and poured on the cell floor. After the
    extensive search by staff, the inmates were locked back inside their respective cells.
           The inmates were still only allowed ten (10) minute showers, three (3) times
    per week and the water would automatically shut off even if the inmate’s shower
    was not completed. If an inmate failed to comply with the directive, he would then
    be placed in the segregated housing unit (SHU).
            Finally, by the end of the month, several inmates working in the kitchen
    tested positive for COVID-19 and were subjected to quarantine. As a result of the
    quarantine, the inmates endured a minimum of seven (7) weeks of frozen meals.
•   July 2020
            In July 2020, the 24-hour lock downs continued, and the inmates were fed
    cold, partially frozen, box lunches three (3) times per day. Mr. Scorcia was not
    permitted to take a shower until July 10, 2020. He was given three (3) hours outside
    of his cell with 45 other inmates in the unit. None of the inmates were given masks
    or hand sanitizer and there was no social distancing between inmates. The
    telephones were and continue to be a source for spreading germs and were not
    cleaned or wiped down following each inmate’s usage.
•   August 2020
            In August 2020, the lock down of the facility continued. All inmates were
    under a 24-hour lockdown from August 1-5, without access to a shower, telephones,
    emails, etc.
           The inmates in Mr. Scorcia’s unit were allowed outside their cells on a
    staggered basis on August 7th and 8th to take one, 10-minute shower. The inmates
    were then locked back inside their respective cells.
            Notably, between August 2-5, the facility did not have enough food for the
    breakfast meals to feed the entire unit. Some of the inmates in the unit protested
    loudly and were very upset for not being provided breakfast during this time period.
            On August 10, 2020, Mr. Scorcia was allowed out of his cell for one hour
    and allowed outside his cell for two (2) hours on August 11, 2020.
           On August 15, 2020, the Warden notified the inmate population that the
    water in the cells will be shut off from 10:00pm until 2:00am for maintenance
    purposes. The Warden indicated that bottled water would be provided to the
    inmates in their cells, however, the water was never provided.

                                             26
               For the remainder of the month, Mr. Scorcia and his unit were locked in
       their cells from August 26-30 for 24 hours per day. On August 31, 2020, Mr.
       Scorcia was allowed outside his cell to take a ten-minute shower. He was required
       to put the same clothes on that he was wearing for the past four days following the
       10-minute shower.
•      September 2020
              During the first week of September 2020, the lockdown at the facility
       continued. On September 8th, the lockdown was temporarily lifted in Mr. Scorcia’s
       unit. However, on September 13, 2020, the full lockdown was reinstated.
•      October 2020
               In October 2020, the lockdown at the facility continued. Mr. Scorcia was
       confined to his cell with the exception of acting as an employee in the unit and
       participating in certain courses offered at the facility.
•      November 2020
              In November 2020, the lockdown at the facility continued. Mr. Scorcia was
       again confined to his cell with the exception of acting as an employee in the unit
       and participating in certain courses offered at the facility.
•      December 2020
               In December 2020, the lockdown at the facility continued, including during
       the holidays. In addition to restricting inmate use of the telephones and emails,
       prison mail was substantially delayed for unknown reasons (taking approximately
       two (2) weeks for an inmate to receive a piece of mail once it arrived at the facility).
•      January 2021
              In January 2021, the lockdown at the facility continued. A significant
       outbreak of the COVID-19 virus was also reported amongst the inmate population.
               On January 25, 2021, Mr. Scorcia tested positive for the virus. On January
       27, Mr. Scorcia was moved from the quarantine unit to the isolation unit. As a result
       of contracting the coronavirus, Mr. Scorcia experienced chills, loss of taste and
       smell, body aches, significant lung congestion, shortness of breath, and a weakened
       state. At certain times, Mr. Scorcia also reported coughing up blood.
       Notwithstanding being in such condition, Mr. Scorcia received no medical
       treatment in the first eight (8) days of his reported illness, and it took more than a
       week for him to receive a dose of aspirin. He remains dealing with the aftereffects
       of the virus.

       In short, the harsh conditions suffered by Mr. Scorcia at the MDC are far beyond any

appropriate civilized punishment. For most of the past year, Mr. Scorcia has been confined to a

small cell, being let out only for a few hours a month to briefly shower and communicate with his


                                                 27
family. By all accounts, Mr. Scorcia’s 17-months of imprisonment was overwhelmingly severe

and should account for far more than 17-months of imprisonment during “normal” prison

circumstances. See, e.g., United States v. Garcia, 2020 WL 7212962, at *3 (S.D.N.Y. Dec. 8,

2020) (Prison sentences served during the pandemic, like here, “mak[e] the conditions of

confinement harsher, both physically and psychologically, than they would normally be,” given

the constant lockdowns and other restrictions, and perhaps “enhance the deterrent effect of

prison.”).

       Ultimately, many courts have recognized that consideration must be afforded to inmates

like Mr. Scorcia that have suffered harsh terms of imprisonment during the COVID-19 pandemic,

because “a day spent in prison under the conditions occasioned by the pandemic is not equivalent

to an ordinary such day.” United States v. Harris, 2020 U.S. Dist. LEXIS 179257, at *10-11

(S.D.N.Y. Sep. 29, 2020). Accordingly, the Court should account for Mr. Scorcia’s uniquely harsh

term of imprisonment and the physical and mental strain that was placed on him and his family

during this time and impose the requested sentence of 27-months imprisonment.

VII.   The Court Should Reject the Sentencing Recommendation of Probation and
       Scrutinize the Offense Narrative Provided in the PSR
       The Court should both reject Probation’s sentencing recommendation of 60-months

incarceration and carefully scrutinize the offense narrative contained in the PSR, because (1) an

upward departure is not warranted here based on all mitigating factors already discussed herein

and (2) Probation’s recommendation and offense narrative appears premised on information that

was supplied by the government that is arguably in breach of the controlling plea agreement.12


12
   Aside from these significant defects, Probation’s recommendation glaringly takes no account
for the harsh conditions of Mr. Scorcia’s pre-trial confinement or his extraordinary rehabilitative
efforts during such time, and it far exceeds the defense’s proposed Guidelines range of 27-33
months, the Guidelines range provided in the plea agreement of 37-46 months, and the Probation
Department’s own calculations as set forth in the PSR.

                                                28
       To be sure, Probation’s recommendation appears to principally rely on the hyperbolic

offense narrative it admittedly constructed with the government and inaccurate claims that Mr.

Scorcia used physical violence (and threats of the same) against the alleged victims, that he

possessed firearms and other weapons in furtherance of the offense, and that he loaned hundreds

of thousands of dollars to more than ten victims. See Letter of Probation to Hon. Brian M. Cogan,

dated January 27, 2021 (“Although the presentence report is nearly complete, the Probation

Department is attempting to complete a thorough offense narrative detailing the entire conspiracy.

The Probation Department is working with the Government to complete the narrative.”).

       However, the concessions made by the government during plea negotiations, along with

its Brady disclosures and the defense’s independent investigation of the offense conduct, provides

that none of the reasons proffered by Probation are properly advanced nor warrant an enhanced

sentence here. In this regard, the Court should reject considering Probation’s recommendation and

scrutinize much of the hyperbolic narrative contained in the PSR to ensure that the government is

not able to use Probation as an end-run around the plea agreement it executed with Mr. Scorcia.

See Plea Agreement, at 5-6, ¶ 5c (the Government agrees to “make no motion for an upward

departure under the Sentencing Guidelines.”).

       Indeed, it is well established that in the context of plea agreements, the Court must

undertake measures to ensure that the government is held to “‘the most meticulous standards of

both promise and performance,’” In re Altro, 180 F.3d 372, 375 (2d Cir. 1999), because “plea

bargains require defendants to waive fundamental constitutional rights.” United States v. Vaval,

404 F.3d 144, 152- 53 (2d Cir. 2005). To this end, the government must meticulously honor all

aspects of its bargain, and it may not implicitly seek an outcome for which it agreed not to advance.

See, e.g., United States v. Canada, 960 F.2d 263, 268-69 (1st Cir. 1992) (The government is not



                                                 29
permitted to implicitly repudiate the assurances it made when plea bargaining, so as to pay “lip

service” and make “end-runs around” its promises); United States v. Thompson, 403 F.3d 1037,

1039 (8th Cir. 2005) (finding that prosecution’s acceptance of Probation’s certain

recommendations out of “an obligation to advise the Court of what the facts are” breached the plea

agreement); United States v. Boatner, 966 F.2d 1575, 1578 (11th Cir. 1992) (government breached

by providing information inconsistent with agreement terms).

       Here, it appears that many of the prejudicial, inflammatory and claimed aggravating

reasons presented in the offense narrative and ultimately relied on by Probation in its justification

for an upward departure is based solely on information provided by the government during the

construction of the offense narrative contained in the PSR. In this regard, not only is much

information of the hyperbolic narrative cited by Probation for an upward departure contrary to the

actual evidence, but also it does not truly align with the government’s duty to meticulously honor

its obligations under the plea agreement not to advocate for an upward departure.

       For example, while the government has helped Probation complete the very offense

narrative it states justifies an upward departure here, the government already negotiated with the

defense that the stipulated range in the plea agreement should not include an enhancement for Mr.

Scorcia having an aggravating role (§ 3B1.1(c)) in the offense, and that the acts in which Mr.

Scorcia admitted would not include an enhancement for an “express or implied threat of bodily

injury” (2B3.2 (b)(1)).13 Yet, Probation’s current recommendation, based on its discussions with

the government about the offense conduct, now presents those very same factors in the offense




13
  Mr. Scorcia’s guilty plea was also jointly constructed to ensure that the threat of economic harm
(not physical injury) was the basis to satisfy the elements of the instant offense (see supra, at II).

                                                 30
narrative and as a basis to upwardly depart.14 See PSR at 8, ¶ 21 (noting that Scorcia used threats

of bodily harm against the alleged victims).

       In addition, Probation’s recommendation inaccurately claims, apparently at the

government’s nudging, that Mr. Scorcia possessed firearms and weapons in furtherance of the

offense conduct. However, the government extended coverage to Mr. Scorcia for the two (2)

weapons recovered by law enforcement from his residence because it was aware that the weapons

were not used in connection with the instant offense. (See Plea Agreement, at 5-6, ¶ 5a). Yet,

notwithstanding that fact, Probation still errantly submits “[h]e also possessed and carried

weapons,” PSR, at 8, ¶ 22, and, again evidencing a possible breach of the controlling plea

agreement, it attributes that claim solely to the government. See PSR, at 5, ¶ 3 (noting the

government has advised Probation of Scorcia’s involvement in unindicted racketeering conduct of

criminal possession of a weapon).

        Nevertheless, there is no evidence whatsoever that Mr. Scorcia ever possessed a weapon

in furtherance of the offense conduct. The true facts reveal only that on June 5, 2019, a search

warrant was executed at Mr. Scorcia’s home that yielded two (2) unregistered weapons, along with

an adjustable metal baton were seized. In this regard, other than the discovery of such items, there

is no evidence whatsoever to support Probation’s catapulting claim that such instrumentalities

were actually used in the instant offense and it glaringly cites none.

       Ultimately, it appears that the government has provided Probation with a hyperbolic

narrative of the offense, and in doing so, it has arguably breached its obligations by trying to utilize

Probation as a conduit for seeking an outcome in which the plea agreement prohibits it from


14
   It is no coincidence that those enhancements (which the parties negotiated should not be
included) would have provided for a range of imprisonment of 51 to 63 months, which is now
Probation’s exact recommendation.

                                                  31
directly requesting. United States v. Palladino, 347 F.3d 29, 30 (2d Cir. 2003) (The government’s

actions must comport with not only the agreement’s letter, but also its “spirit.”); Canada, 960 F.2d

at 270 (noting the government breached when it “took away with the left hand what [it] had given

with the right”); Vaval, 404 F.3d at 153 (the government cannot claim as a defense that it “did not

intend to violate” an agreement’s provision that it not seek an above-Guidelines sentence where

“in fact what was said constituted an argument about where within the range to sentence appellant

and/or whether to upwardly depart.”).

       Accordingly, the Court should reject considering Probation’s recommendation, and closely

scrutinize the offense narrative to ensure that any potential breach by the government does not

ultimately prejudice Mr. Scorcia and/or impact the sentence imposed to his disfavor. See, e.g.,

United States v. Lawlor, 168 F.3d 633, 637 (2d Cir. 1999) (Given the government’s inherent

advantages in bargaining power, its behavior at sentencing must be closely “scrutinize[d]” to

“ensure that it comports with the highest standard of fairness.”).

       In addition, the Court should reject Probation’s recommendation because the claimed

aggravating reasons it provides for an upward departure (i.e., use of physical violence, possessing

a firearm in furtherance of the offense, more than 10 victims, etc.,) are also not supported by any

evidence and are actually contrary to both the government’s Brady disclosures’ and the defense’s

investigative findings.

       For example, while Probation admits that it has not actually spoken to any of the alleged

victims (See PSR at 22, ¶ 57), it asserts that an upward departure is warranted based on the

inaccurate premise that Mr. Scorcia used physical violence and threats of violence to extort his

victims. Yet, there is no known evidence that actually supports Probation’s proffer, and all the

disclosed evidence actually demonstrates that no physical violence (or communicated threats of



                                                 32
violence) was ever used by Mr. Scorcia against the alleged victims. In fact, the government’s Brady

disclosures, along with the independent witness interviews conducted by the defense, proves this

point. Indeed, in its Brady disclosure, the government itself admitted “that certain individuals…,

advised that Scorcia did not threaten them during the period in which they had outstanding

loansharking loans with him.” The government further noted,

       certain individuals, including ------, ------, and ------, advised that Scorcia did not
       threaten them during the period in which they had outstanding loansharking loans
       with him;
                                                  ***
       that while Scorcia recounted…that a debtor was in “tears” and suggested that
       Scorcia had hit the debtor [when Scorcia described what followed the debtor’s pleas
       of “No, please, T [referring to Scorcia]” as “Boom!”] and the government believes,
       based on information obtained to date, that in that April 30, 2019 conversation
       Scorcia was referring to --------, -------- has denied that Scorcia threatened him or
       Scorcia hit him (although he conceded that he thereafter started to make regular
       payments to Scorcia).
Exhibit Z, at *3-5 (Brady letter (6/10/2020)).

       Likewise, Probation also incorrectly asserts (again, without any evidentiary foundation)

that an upward departure is justified because Mr. Scorcia lent hundreds of thousands of dollars in

loans charging exorbitant interest rates. 15 See PSR at 8, ¶ 20; 22-23, ¶ 58. Incomprehensibly,

while Probation presents such a hyperbolic generalization of the offense conduct as an aggravating

circumstance to warrant an upward departure, it simultaneously admits to the Court that it has no

information to calculate the actual loss for restitution purposes and that it has not spoken to any of

the alleged victims. See PSR at 38, ¶ 196. Perhaps most troubling, Probation also admits that the



15
  Probation’s characterization appears to be a blind adoption of the government’s initial arguments
that it presented to support Mr. Scorcia’s pretrial detention, which has since gone unverified and
remains without supporting discovery productions (i.e., government arguing to Magistrate Judge
Vera M. Scanlon that Mr. Scorcia “has been extraordinarily active in both promoting his own
loansharking business in connection with which he has thousands of dollars out on the street…”
Exhibit Z, at *1-2).

                                                 33
government has refused to provide the contact information for the various victims in this case so

that Probation can independently verify such claims.16 (See id; 22, ¶ 57). Accordingly, the fact that

Probation is advancing unverified and unsupported claims as a basis for the Court to upwardly

depart from the Guidelines range further demonstrates the possibility of the government’s breach

and it reduces Probation’s independence here.

        In addition, Probation’s recommendation should be rejected because it is further

undermined by its errant assertion that there are more than ten victims of Mr. Scorcia’s

loansharking conduct. However, Count One, which is the Racketeering Count in the indictment,

involves only seven (7) different John Doe’s, which are explicitly named as follows:

        •   Racketeering Act 1 (RA1) – John Doe #1 (July 2014 and June 2019)
        •   Racketeering Act 2 (RA2) – John Doe #2 (2015 and June 2019)
        •   Racketeering Act 3 (RA3) – John Doe #3 (2015 and June 2019)
        •   Racketeering Act 10 (RA10) – John Doe #9 (January 2019 and May 2019)
        •   Racketeering Act 13 (RA13) – John Doe #11 (March 2019 and May 2019)
        •   Racketeering Act 14 (RA14) – John Doe #12 (March 2019 and July 2019)

        Thus, Probation’s exaggerated narrative about the number of alleged victims is not only

unavailing as a matter of fact, but also moot since the advisory Guidelines range it has provided in

the PSR already accounts for these same acts (therefore, the recommended upward departure is

improperly based on facts already accounted for by the advisory Guidelines range). See, e.g.,

United States v. Sindima, 488 F.3d 81, 87 (2d Cir. 2007).

        Finally, Probation’s recommendation for an upward departure incorrectly indicates that,

although the plea agreement calculates eight (8) total units (which results in a five (5) level increase



16
  The defense has long requested that the government provide specific information regarding the
loan amounts, the interest rates, and amounts allegedly paid by the debtors on the above loans.
The government has refused to provide this information. (See Exhibit Z, at *3-5).

                                                  34
in the guideline level (See U.S.S.G. §3D1.4)), there exist multiple other counts against Mr. Scorcia

that would reflect a 12 unit increase in the offense level. In making this leap, Probation improperly

utilizes the claimed uncharged conduct and non-Rico counts as racketeering acts, implying that

there would exist an even greater offense level but for the limits of U.S.S.G. Section 3D1.4.17

       Notably, however, U.S.S.G. Section 3D1.4 allows for a maximum increase of five (5)

levels if the number of Units added are more than 5. The United States Sentencing Commission

determined that a five (5) level increase should be the maximum allowable increase in levels. The

Commission also indicates a departure would only be warranted in the unusual case where the

additional offenses resulted in a total of significantly more than 5 Units. The units outlined in the

plea agreement are eight (8) units, and this case is not unusual which would warrant an upward

departure and would result in an excessive increase in Mr. Scorcia’s sentence.

       Additionally, the multiple racketeering acts analysis as outlined in the plea agreement has

taken into count the racketeering acts that Mr. Scorcia did not plead guilty to in connection with

U.S.S.G. §3D1.4. The government is still required to prove the other racketeering acts by a

preponderance of the evidence even though they are included in the racketeering act analysis.

       The extortionate extension of credit guideline pursuant to U.S.S.G. section 2E2.1 is

assigned a base offense level of 20. There are a number of aggravating factors incorporated into

the loansharking guideline that allow for an increase in the guideline range which would increase



17
    For example, Probation classifies the weapons found in Mr. Scorcia’s home as a class A
misdemeanor under NYS Penal Law section 265.01 (See PSR, at 24, ¶ 65), and it then creates its
own Uncharged Racketeering Act 3, under Count One, claiming that the offense level is not being
determined by the underlying racketeering activity. The reasoning advanced by Probation is that
the conduct has an offense level below level 19. (See PSR, at 24, ¶ 65). However, the true reason
is that the weapons were not used in connection or in furtherance of the Racketeering Count (Count
One).



                                                 35
a defendant’s sentence.      These enhancements would include: discharging, brandishing or

possessing a weapon in connection with the offense, bodily injury, serious bodily injury, or

permanent bodily injury, abduction, physical restraint and other enhancements as well. It is

important to note that none of these enhancements apply to Mr. Scorcia (as not only the facts

dictate, but also as a result of the parties’ agreement in resolving this matter).

       The advisory Guideline range for loansharking in Mr. Scorcia’s situation is computed at a

level 20 minus three (3) points for acceptance of responsibility––equaling an adjusted level of 17

with an advisory Guidelines range of 24-30 months for a defendant with a Category 1 criminal

history. And no matter how much maneuvering of the facts is done by the government through

Probation now, it has entered into a binding agreement that Mr. Scorcia’s advisory Guidelines

range is at most 37-46 months (taking into account all relevant facts and in light of the multiple

racketeering act analysis as provided in the plea agreement).

       Ultimately, there is nothing unusual or exceptional here that takes Mr. Scorcia’s case out

of the “heartland which the Commission intends individual Guidelines to apply.’” United States v.

Cavera, 550 F.3d 180, 192 (2d Cir. 2008) (quoting Kimbrough v. United States, 552 U.S. 85, 108-

09 (2007). In fact, Mr. Scorcia’s conduct is fully accounted for by the advisory Guidelines

analysis, and Mr. Scorcia’s case is not “different from the ordinary situation covered by the

[G]uidelines calculation.” Sindima, 488 F.3d at 87.

       Indeed, the Court’s consideration of all of the relevant facts and mitigating factors (to

include Mr. Scorcia’s uniquely harsh pre-trial imprisonment and his extraordinary rehabilitation)

overwhelmingly counsels for its imposition of a sentence of 27-months imprisonment in order to

achieve the aims of the 3553(a) sentencing factors.




                                                  36
                                      CONCLUSION

       Based on the foregoing, we respectfully submit that a sentence of 27-months

imprisonment––with three years of supervised release, $75,000 forfeiture, and a $100 mandatory

special assessment––is sufficient but not greater than necessary to accomplish the goals of

sentencing in this case.

                                                  Respectfully submitted,

                                                  /s/ Vincent Romano
                                                  Vincent J. Romano, Esq.
                                                  9201 4th Ave, Ste. 4
                                                  Brooklyn, NY 11209
                                                  (718) 852-5200
                                                  vromano13@aol.com

                                                  /s/ Anthony DiPietro
                                                  Anthony DiPietro, Esq.
                                                  Law Offices of Anthony DiPietro, P.C.
                                                  15 Chester Avenue
                                                  White Plains, NY 10601
                                                  (914) 948-3242
                                                  Dipietrolaw@yahoo.com

                                                  Attorneys for Defendant
                                                  Thomas Scorcia




                                             37
